Citation Nr: 0904651	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  03-25 525	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1942 to October 1945.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the rating 
for service-connected anxiety disorder to 50 percent.  The 
Veteran appealed for a higher rating.  In a decision issued 
in December 2004, the Board denied the Veteran's claim for a 
rating in excess of 50 percent.  The Veteran appealed that 
decision to the Court.  In October 2005, the Court issued an 
order that vacated the December 2004 Board decision and 
remanded the matter on appeal for readjudication consistent 
with the instructions outlined in the October 2005 Joint 
Motion by the parties.  In a decision issued in August 2006, 
the Board again denied the Veteran's claim for an increased 
rating.  That decision was also appealed and in May 2007, the 
Court issued an order vacating the August 2006 Board decision 
and remanding the matter on appeal for readjudication 
consistent with the instructions outlined in the May 2007 
Joint Motion by the parties.  In October 2007, the case was 
referred to the Veterans Health Administration (VHA) for an 
advisory medical opinion.  In June 2008, the Board remanded 
the case for further development of the evidence.  

In a January 2008 statement, the Veteran stated that he 
wanted to appear at a hearing before the Board.  In May 2008, 
he indicated that he wanted to cancel the hearing that had 
been scheduled and no longer wanted a hearing.

An August 2008 statement from the Veteran raises the issues 
of service connection for hearing loss and eye problems and a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Since these issues have not been developed for appellate 
review, they are referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDING OF FACT

Throughout the appeal period, the Veteran's anxiety disorder 
has been manifested by occupational and social impairment 
with reduced reliability and productivity as shown by periods 
of depression, frequent anxiety, sleep impairment (including 
frequent nightmares), some increased hypervigilance to 
noises, some memory impairment, difficulty understanding 
complex commands, and some social detachment, isolation, and 
avoidance; occupational and social impairment with 
deficiencies in most areas due to symptoms of his anxiety 
disorder has not been shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.126, 4.130, Code 9413 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Court recently outlined the notice that is necessary in a 
claim for an increased rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  The Court held, in essence, that 
the Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  While he did not receive 
complete notice prior to the initial rating decision, a July 
2008 letter provided essential notice under Vazquez-Flores.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A 
November 2008 supplemental statement of the case (SSOC) 
readjudicated the matter after content complying notice was 
provided.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006) (finding that a timing defect can 
be cured by notice followed by readjudication of the claim by 
the Agency of Original Jurisdiction).  He has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that occurred earlier in the process.  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2001, December 
2002, December 2003, and September 2008.  In October 2007, 
the Board referred the Veteran's case to a VHA specialist for 
a medical opinion.  The Veteran and his representative have 
not identified any evidence that remains outstanding.  VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

By an April 1946 rating decision, the RO, in pertinent part, 
granted service connection for psychoneurosis, hysteria, 
rated 50 percent disabling.  A subsequent rating decision 
reduced the rating to noncompensable, and the disability was 
recharacterized as anxiety disorder.  A December 1998 rating 
decision increased the rating to 30 percent, and the January 
2003 rating decision that is on appeal increased the rating 
to the current 50 percent. 

On VA examination in March 2001, the Veteran reported he was 
not taking any medication for psychological purposes and had 
not received any mental health treatment.  He complained of 
nightmares approximately three times weekly, which reportedly 
caused heart racing and pain and prevented him from falling 
back to sleep for about 30 or 40 minutes.  The Veteran rated 
his "nerves" as a 4 or 5 on a scale of 1 to 10, and stated 
he was a "little bit anxious almost all of the time."  He 
denied any problems with his temper, and was not prone to 
cursing, yelling, or damaging household items.  He reported 
his marriage and family life over the last 60 years were 
cordial and peaceful.  He tended to cry easily (but 
reportedly there was always a reason), and he often felt 
depressed because his spouse was in a nursing home.  
Examination revealed he was coherent, logical, fully 
responsive to questions, and had an appropriate affect.  He 
denied hallucinations and suicidal ideation.  He often 
thought about his bad dreams.  His daughter-in-law cleaned 
his house, but otherwise he maintained himself.  He went to 
church every week, where he would talk to a priest.  He 
visited the Knights of Columbus, and he also belonged to the 
American Legion and the Disabled American Veterans (DAV).  
The diagnosis was anxiety disorder, not otherwise specified.  
The Global Assessment of Functioning (GAF) score was 50.

On VA examination in December 2002, it was noted that the 
Veteran lived on a farm but had retired from active farming.  
He and his spouse had seven grown children, 13 grand-
children, and 13 great-grandchildren.  The Veteran lived 
alone, as his spouse had been in a nursing home for the past 
five years.  He complained that anxiety attacks woke him from 
his sleep approximately 2 or 3 times weekly, and that he 
would awaken feeling very "jumpy and irritable, feeling as 
if he is in a daydream."  He was often unable to return to 
sleep because he could not stop thinking about things that 
happened in the war.  He worried most of the time, and felt 
"sad" every day for approximately 8 to 9 hours.  He did 
have occasional periods of several days without an episode of 
anxiety.  Remissions were intermittent and of short duration.  
The Veteran was not employed, and his social impairment was 
characterized as moderate to severe.  He avoided crowds, 
movies, and things that reminded him of war, such as 
television news.  His doctor had prescribed Trazodone to help 
him sleep, but it had only been minimally useful, as he had 
been confused about how often he should take it.  He 
reportedly had few friends and participated in few social 
activities.  He tried to stay busy to keep from thinking 
about things that made him anxious, such as events that 
happened in the war.

Examination revealed that the Veteran was fully oriented and 
neatly groomed, and established a cooperative rapport with 
the examiner.  He was able to communicate well with goal-
directed and spontaneous speech.  He became tearful several 
times during the examination, especially when he spoke of his 
experiences during World War II.  There was no evidence of 
impairment of thought process, communication, or content.  He 
denied delusions or hallucinations, and denied suicidal or 
homicidal ideation.  His memory functions appeared age 
appropriate.  There was no evidence of obsessive or 
ritualistic behavior, or illogical speech patterns.  He 
acknowledged feelings of sadness and depression, and his mood 
appeared dysthymic with mood congruent affect.  There was 
visible psychomotor anxiety.  The GAF score was 45 - 50.  The 
diagnosis was anxiety disorder, not otherwise specified (with 
depressive features), and probable post-traumatic stress 
disorder (PTSD).  The examiner stated:

[The Veteran's] method of coping with this 
anxiety historically is consistent with the rural 
work ethic of many war Veterans in his 
generation, i.e., they try to stay busy and not 
talk or think about the things that trouble them.  
However, as they age and become more physically 
and cognitively vulnerable, they are less able to 
suppress the intrusive thoughts and images of 
past traumatic events, and a disorder that has 
previously been manageable becomes impairing and 
progressively worse in severity. . . .  It is 
clear from the current data that the Veteran's 
[a]nxiety disorder has worsened, and the 
prognosis is very poor for any improvement 
whatsoever.  In fact, it is as likely as not that 
the Veteran's condition is permanent, and will 
progressively worsen in severity as he ages.  
Psychosocial impairment is severe.

VA outpatient records dated from March 1998 to October 2005 
show treatment the Veteran received for numerous medical 
problems.  The records are silent for any psychiatric 
treatment.  In fact, VA examination reports indicate that 
while the Veteran received medical care at VA facilities, he 
was not followed for any psychiatric disorder.

In September 2003, the Veteran submitted letters from his 
spouse and two friends.  Essentially, his spouse contended 
that the symptoms of his anxiety disorder had worsened.  She 
wrote that approximately 15 years prior to her letter the 
Veteran began "jumping up" from his sleep "thinking some 
one was after him . . . ."  

A friend of the Veteran wrote that the Veteran told him on 
several occasions that he wakes up in the middle of the night 
due to bad dreams involving war experiences.  The dreams are 
quite vivid and very unsettling, and the Veteran has 
difficulty getting back to sleep after them.  His lack of 
sleep results in him being "very very tired" and he always 
has red eyes because he could not get any rest at night.  The 
Veteran had told his friend that his dreams were lasting much 
longer and becoming more vivid and realistic and that he very 
seldom got a full night's sleep.  The friend reported he had 
known the Veteran for over 25 years and that "his stress and 
restlessness" had become "much more pronounced than ever 
before."  

Another friend wrote that he had known the Veteran for 
approximately 20 years and that they went to Veterans of 
Foreign Wars (VFW) meetings and "other meetings" together.  
The Veteran reportedly told his friend he often still thinks 
he is in the service and that while he liked watching the 5 
o'clock evening news, he did not watch it anymore because it 
was all about wars.  
On VA examination in December 2003, the Veteran complained he 
had suffered from poor sleep for approximately 20 years.  His 
family reportedly told him he "hollers" in his sleep.  He 
has nightmares approximately two times weekly, and continues 
to wake up feeling anxious.  He avoids news programs as they 
bring up memories of his war experiences, and he became 
tearful when discussing a situation during service where he 
was being threatened by a fellow soldier against whom he had 
testified.  The Veteran reported he is hypervigilant to 
noise, especially at night, when he jumps up if he hears an 
unexpected noise.  He did not experience periods of 
remission.  The Veteran reported he was retired from the 
company where he worked for 13 years.  He continued to live 
alone on his farm, but his children were now running the 
farm.  His spouse remained in a nursing home, and he visited 
her daily, where he would eat lunch with her and then stay to 
enjoy social activities.  When asked about other social 
activities, the Veteran reported that a friend drives him to 
VFW and DAV meetings three times a month.  He also attended 
functions at the Knights of Columbus twice monthly.  

Examination revealed no impairment of thought process or 
communication.  The Veteran was fully oriented, and his 
memory and intellect were grossly intact.  The rate and flow 
of his speech was within normal limits, and the content was 
goal directed.  He denied having auditory or visual 
hallucinations, and denied suicidal or homicidal ideation.  
He demonstrated no delusional content and reported no 
inappropriate, obsessive, or ritualistic behaviors.  It was 
noted that he provides all his own activities of daily living 
and sees some of his children on a daily basis.  He reported 
occasional depressed mood and that he tends to stay busy to 
distract himself from his mood.  He also said he feels 
anxious whenever he is inactive, so he also uses distractions 
to cope with anxiety symptoms.  He denied panic attacks, 
other than when he awakens from nightmares.  He demonstrated 
no impaired impulse control.  The examiner noted the Veteran 
met all the criteria for PTSD, "except that he was able to 
maintain employment when he worked and a long-term 
relationship."  Thus, the diagnosis was anxiety disorder, 
not otherwise specified, and the GAF score was 50.  The 
examiner provided the following evaluation:

The Veteran has been retired for over 20 years 
from gainful employment.  Also, he worked doing 
farming following his retirement, but now has 
retired from that also.  The Veteran has stated 
he has no intention of returning to work and did 
not understand why that question was being asked.  
Given the Veteran's past history of employment, I 
would have to state that he was able to work, 
even given his anxiety disorder.  However, he has 
learned to use keeping busy as a way to cope with 
his anxiety and depression symptoms.  That, 
however, does not negate the fact that he has all 
[PTSD] symptoms, except the social and 
occupational dysfunction.

In a November 2007 letter, a VHA psychiatrist noted that GAF 
scores of record have ranged from 41 to 60.  He explained 
the general meaning of these GAF scores and attached the 
DSM-IV-TR definitions.  He noted that symptoms reported by 
the Veteran of anxiety attacks waking him from sleep 2-3 
times a week and sadness for several hours a day indicated a 
moderate degree of symptom severity.  He noted the Veteran's 
social functioning, including not going to movies and 
avoiding crowds, but visiting his wife and enjoying social 
activities at her nursing home daily and attending church, 
DAV, VFW and Knights of Columbus meetings reflected mild 
symptoms in the 61-70 GAF score range ("generally 
functioning well, and has some meaningful interpersonal 
relations").  He noted that GAF instructions require that 
the lowest score trump, so the most accurate GAF based on 
these symptoms would be in the range of 55-60.  Based on 
this evidence, his opinion was GAF scores below that range 
were excessively lower than the impairment shown.  

Pursuant to the Board's June 2008 remand, updated VA 
treatment records were associated with the Veteran's claims 
file.  An October 2005 VA psychology consultation report 
notes the Veteran's nightmares had increased in frequency 
since the beginning of the Iraqi Freedom War and that he 
often had nightmares on a nightly basis.  The psychologist 
noted that his symptoms caused social impairment and that if 
he were working they would also cause occupational 
impairment.  

October 2005 to July 2008 VA psychiatric treatment records 
show the Veteran was attending group therapy sessions twice 
a month and individual therapy about once a month.  Notes 
from group therapy sessions indicate that the Veteran 
interacted well with the group.  In August 2006, he reported 
that he was currently raising about 200 exotic sheep and 
selling them mostly to game preserves.  In March 2007, he 
discussed a time when he felt a lot of stress and thought he 
was going crazy; he stated he was happy that his children 
lived nearby.  In July 2008, he reported staying at home a 
lot of the time, but did sometimes go out in the community 
with a friend from his group.  He enjoyed time outdoors, 
reading, and watching television.  

Individual VA therapy reports during this time period 
consistently note the Veteran denied suicidal ideations.  He 
always appeared neatly dressed, well groomed, with good 
hygiene and was friendly and cooperative.  He was 
consistently noted to be oriented to person, place, and time 
and to have no thought disorder.  His speech was logical, 
coherent, fluent, and had normal rate, tone, and volume.  In 
October 2006, he reported having nightmares three to four 
times a week.  A December 2006 treatment note indicated that 
he was experiencing nightmares twice a week.  He lived alone 
and one of his sons called him on a nightly basis.  In 
August 2007, the Veteran reported that his wife had died in 
January and that he had recently experienced a heart attack.  
His mood was noted to be depressed; his memory was intact; 
and he did not exhibit any thought disorder.  A GAF of 55 
was assigned.  

In a January 2008 statement, the Veteran reported that his 
wife had passed away over a year ago and that he did not 
attend any meetings anymore.  He stated that his nightmares 
were worse and that he had to get a bed without head or foot 
boards so that he wouldn't get tangled up in the boards 
during one of his spells.  He said he was still living 
alone, but a grandson would stay with him at night.

In February 2008, the Veteran reported being worried about 
his health because of his heart problems.  He became tearful 
when discussing waiting for results of cardiac testing.  He 
stated that he was more depressed during the winter months 
when he had to spend a lot of time indoors.  The social 
worker suggested that he focus on maintaining a structured 
daily routine and activities to help him better manage his 
stress regarding his health problems.  

A May 2008 VA treatment record notes the Veteran reported 
having ongoing fear of being told he does not have a long 
time to live because of heart problems.  He stated that he 
had seven children, two of whom lived about five miles away 
from him.  His children checked on him about three to four 
times a day and prepared meals for him.  The assigned GAF 
score was 56.

On September 2008 VA examination, the Veteran reported that 
he was anxious all the time with no remissions; paced when 
he was anxious; had to take medication two to three times a 
day for his anxiety; and had not lost any time due to his 
anxiety.  He did not have panic attacks and rated his 
depression as a 5 on a scale of 10; he noted that he cried 
when he became depressed.  He denied suicidal ideation, 
delusions, hallucinations, and obsessional rituals that 
interfered with routine activities.  He did not have any 
impaired impulse control.  He did not have a history of 
being hospitalized for mental health issues.  He reported 
having frequent nightmares.  The examiner noted that the 
Veteran's tone of voice was normal, his rate of speech was 
slightly fast, and he was overly talkative.  Mental status 
examination revealed no evidence of impairment of thought 
processes or communication, or inappropriate behavior.  The 
examiner noted that the Veteran's ability to maintain 
minimal personal hygiene and other basic activities of daily 
living was within normal limits; he appeared for the 
examination casually dressed.  He was oriented to person, 
place, and time.  He reported forgetting a lot of things and 
having to write things down.  The examiner noted the Veteran 
was able to manage his own finances, and saw no reason to 
suspect this would not continue.  The assigned GAF score was 
50.  The examiner opined that the "Veteran's depression does 
reduce his reliability and productivity" in occupational and 
social functioning.  

C.	Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

The criteria for rating anxiety disorder provide a 50 percent 
rating where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for anxiety disorder where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

Symptoms contained in the rating schedule criteria are not 
intended to be an exhaustive list of symptoms, but serve as 
examples of the type and degree of symptoms or their effects 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41- 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed.1994).  A score of 51-60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained 
below, the Board finds that the record does not reflect any 
distinct period of time during the appeal period when the 
criteria for the next higher rating were met.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

The percentage ratings represent, as far as can practicably 
be determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the  analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

As noted above, the Veteran's anxiety disorder is currently 
rated at 50 percent, a disability picture which encompasses 
both occupational and social impairment with reduced 
reliability and productivity because of his symptoms.  To 
warrant the next higher (70 percent) rating, the  disability 
picture must most nearly approximate occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

The Veteran's anxiety disorder is essentially manifested by 
nightmares and difficulty sleeping, depression, anxiety, an 
increased hypervigilance to noises (especially at night), 
some memory impairment, and some social detachment, 
isolation, and avoidance.  There is also some evidence the 
Veteran may have difficulty understanding complex commands 
and has some impaired judgment as he reported in December 
2002 that he had not been effectively taking the sleep 
medication prescribed by his doctor, because he had been 
confused about how often he should take it.  However, he is 
able to manage his own finances (and the most recent VA 
examiner indicated there was nothing to suggest this would 
not continue), suggesting that the difficulty understanding 
and confusion the Veteran reported do not cause quite the 
extent of impairment as his accounts suggest.  He also has a 
flattened affect and disturbances of mood with anxiety and 
sadness.  The manifestations of these symptoms appear to 
reflect reduced reliability and productivity in occupational 
and social impairment, rather than deficiencies in most 
areas.

Throughout the appeal period, the Veteran has stated he does 
not have suicidal or homicidal ideations and does not engage 
in obsessional rituals that interfere with his routine 
activities.  His speech has been noted to be coherent, 
logical, and fully responsive to questions.  There is also no 
evidence of unprovoked irritability with periods of violence, 
or that he demonstrates other impaired impulse control.  He 
has consistently denied periods of impaired impulse control 
and is generally noted by his treatment providers to be 
friendly and cooperative.  There is no evidence he suffers 
from spatial disorientation or that he neglects his personal 
appearance or hygiene.  On December 2003 and September 2008 
VA examinations he reported being able to perform all of his 
own activities of daily living.

While the Veteran has reported that he often experiences 
depression and anxiety with recent reports indicating he is 
constantly anxious, the evidence does not show that his 
anxiety symptoms affect his ability to function 
independently, appropriately, and effectively.  He has 
reported he has not lost any time because of his anxiety, 
that he spends a lot of time doing outdoor activities, and 
that he has continued to raise exotic sheep.  [In August 
2006, he noted that he was currently raising 200 sheep in 
order to sell them.]  He lives alone and has been able to 
function effectively in that capacity.  He has some help from 
his children who check on him a couple times a day, and in 
January 2008 he noted that a grandson stayed with him at 
night.  Hence, while he has sought help from his children, 
the evidence does not show that his symptoms of anxiety have 
affected him to the extent that he is unable to function 
independently, appropriately, and effectively.

There is also some evidence of difficulty adapting to 
stressful circumstances, as a March 2007 treatment note 
indicates the Veteran reported a period of time when he was 
so stressed that he thought he was going crazy and February 
2008 VA treatment records note that he was very worried about 
his heart.  However, these records also demonstrate an 
ability to recognize these stressful circumstances and to 
seek ways to deal with them.  For example, in March 2007, he 
indicated that his family helped him get through the 
stressful time to which he referred and the February 2008 VA 
treatment provider suggested that keeping a structured daily 
routine would help manage stress related to his health.  
Other evidence shows the Veteran has dealt with stress over 
the years by keeping himself busy.   

The evidence shows the Veteran's symptoms (including as 
reported by him, his wife, and his friends, and as evaluated 
by the VA examiners) have reduced his reliability and 
productivity, but these symptoms have not caused deficiencies 
in most areas of his life.  He is still capable of 
maintaining familial and social relationships; until his wife 
died in January 2007 he often socialized in groups at the 
nursing home, and at the VFW, DAV, and Knights of Columbus 
meetings.  He continues to have good relationships with at 
least three of his children and one grandson, and has 
maintained a few non-familial relationships; he takes care of 
activities of daily living, including personal hygiene and 
appearance.  He speaks and acts logically and coherently.  
Significantly, the December 2003 VA psychiatric examiner 
found that the Veteran would be able to work despite his 
psychiatric disability, but had no intention of seeking work, 
as he had retired from his occupation as a farmer.  See 
38 C.F.R. § 4.1 (Disability ratings are to represent average 
impairment in earning capacity resulting from the 
disability).  As previously noted in August 2006, the Veteran 
indicated he was still raising sheep and selling them to 
hunting preserves.  The Veteran's symptoms appear to cause 
him more social than occupational impairment as manifested by 
symptoms of social isolation (as he avoids crowds, movies, 
the nightly news, and other things that remind him of war); 
although, as discussed, he is able to effectively maintain 
several social and familial relationships.  
The Board acknowledges GAF scores of 50 assigned on VA 
examinations in March 2001, December 2003, and September 
2008, and a GAF score of 45-50 assigned in December 2002.  
Such scores signify that the examinee has serious symptoms or 
a serious impairment in social, occupational, or school 
functioning.  As noted above, a November 2007 VHA 
psychiatrist concluded that based on the Veteran's symptoms 
as described by the evidence of record, the assigned GAF 
scores were "excessively lower than the impairment noted."  
The Board notes that this opinion was given prior to the 
September 2008 VA examination; however, the veteran's 
symptoms described and manifested during that examination 
have not varied significantly from what was of record at the 
time of the November 2007 VHA opinion.  The main variance is 
that the Veteran's spouse passed away in January 2007 and 
that he does not attend social functions at her nursing home 
anymore or attend other meetings.  The record reflects that 
he continues to maintain good relationships with at least 
three of his seven children, two of whom visit him several 
times a day since they live nearby, and that he goes out in 
the community from time to time with a friend from his group 
therapy sessions.  Hence, while the record shows he tends to 
isolate himself and that he has difficulty establishing and 
maintaining effective relationships, it does not show that he 
has an inability to establish and maintain relationships.  
The record currently reflects that he maintains some 
meaningful interpersonal relations, which, as explained by 
the November 2007 VA examiner, represents mild symptoms in 
the 61 to 70 GAF range.

The Board notes that the December 2002 VA examiner concluded 
that the Veteran's anxiety disorder had worsened and that 
psychosocial impairment was severe.  However, she did not 
explain the reasons why she believed the Veteran's 
psychosocial impairment was so severe.  The Court has held 
that "a mere conclusion by a medical [professional] is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the [medical professional's] 
opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  Here, the psychologist examiner did not support her 
conclusion with an analysis the Board could weigh against any 
contrary opinion.  In contrast, the November 2007 VHA 
psychiatrist reviewed the December 2002 examination report 
and the subsequent December 2003 examination report and 
concluded based on those reports that the veteran's 
impairment had not been accurately reflected by the GAF 
scores assigned as the Veteran continued to maintain some 
meaningful interpersonal relationships.  It is also notable 
that while social impairment is a factor in determining the 
appropriate disability picture, an evaluation may not be 
assigned solely on this basis.  38 C.F.R. § 4.126(b).  The 
Board finds the November 2007 VHA opinion to be more 
persuasive of a conclusion that the Veteran's overall 
functioning was more reflective of reduced reliability and 
productivity, rather than deficiencies in most areas.  While 
the December 2002 and December 2003 psychologists were 
competent to provide medical opinions, it is notable that the 
November 2007 VHA specialist was a Board certified 
psychiatrist, who has further training and expertise in the 
medical issues addressed. 

Hence, the Veteran's overall disability picture and his 
impairment of function, depression and anxiety, sleep 
disturbance, difficulty maintaining and establishing 
effective relationships, avoidance of crowds and things 
associated with war, most nearly approximate the criteria for 
his current 50 percent rating.  As explained by the November 
2007 VHA specialist, many of the GAF scores assigned have 
been excessively lower than the impairment noted.  The 
manifestations of the Veteran's symptoms have not been shown 
to cause him the substantial impairment in work, family 
relations, judgment, thinking, or mood that would warrant a 
higher 70 percent rating at any time during the appeal 
period.  

While a higher rating will be granted where the disability 
picture more nearly approximates the next higher rating, even 
where a Veteran does not exhibit all of the symptoms 
described for that rating, the Board finds that a 50 percent 
evaluation most appropriately coordinates with the Veteran's 
symptoms and with their effect on his functional impairment 
and his entire disability picture.  As expressed in greater 
detail above, occupational (emphasis added) and social 
impairment with deficiencies in most areas is not shown, nor 
is it shown that the level of impairment arising from the 
Veteran's service-connected psychiatric disability 
approximates such a level of impairment.  38 C.F.R. §§ 4.1, 
4.7, 4.21.

The Veteran is entitled to the benefit of the doubt where 
there is an approximate balance of positive and negative 
evidence; however, in the instant case, the preponderance of 
the evidence shows the Veteran's disability picture is most 
consistent with a 50 percent rating.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.  Therefore, the claim for a rating in 
excess of 50 percent must be denied.


ORDER

A rating in excess of 50 percent for anxiety disorder is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


